DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 1/26/2021.  
	Examiner has received the Applicant’s response to the Restriction requirement of 7/24/2020.  Applicant’s argument that the Species of 1-2 appears compelling.  The different circuits appear to be able to be used at the same time in different sections of the invention.  If Examiner understands later that a section can have one or the other only, Examiner deems this to be mutually exclusive and restrictable.  For now, Examiner withdraws the Election of Species requirement towards Species 1-2.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant does not submit priority under a foreign application.  Applicant does not submit priority under a provisional application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickel (US 2013/0194139).
	As for claim 1, Nickel teaches An electronic device comprising:
a housing having peripheral conductive housing structures (Fig. 3, el. 16); 
ground structures (Fig. 3, el. 16, 58);
an antenna having a resonating element arm formed from a segment of the peripheral conductive housing structures that is separated from the ground structures by a slot (Fig. 3, el. LBA, HBA, 60);
a radio-frequency transmission line having a ground conductor coupled to the ground structures and having a signal conductor coupled to the segment (Fig. 3, el. 62, 64, 66); 
and an adjustable component that is configured to tune a frequency response of the antenna (Fig. 4, Fig. 5, el. 88) and that has a first terminal coupled to the signal conductor (Fig. 5, el. 88 connected to the feed), a second terminal coupled to the segment (Fig. 5, el. 88 connected to arms of radiator), and a third terminal coupled to the ground structures (Fig. 5, el. 88 connected to the ground through el. 90).  

	As for claim 2, Nickel teaches the electronic device defined in claim 1, further comprising: 
a dielectric-filled gap in the peripheral conductive housing structures that separates the resonating element arm from an additional segment of the peripheral conductive housing structures (Fig. 3, el. 18, 16).

Allowable Subject Matter
Claims 11-20 allowed.
3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845